Citation Nr: 1703610	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  09-48 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1985 to March 1994, and had additional service in the Reserves, including as pertinent here, from July 6, 1999, to September 2, 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, a hearing was held before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is associated with the Veteran's record.  In a December 2009 VA Form 9, the Veteran requested a hearing before the Board; in March 2012 he withdrew the request.  In August 2014, the case was remanded for additional development.  In March 2016, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  The Board received such opinion in November 2016.  The Veteran and his representative were provided copies and opportunity to respond.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The record does not show, and the Veteran specifically denies, that his type 2 diabetes mellitus was manifested during his active duty service or in his first postservice year, and he does not allege that his diabetes is related directly to such service.  His stated theory of entitlement is that his diabetes was aggravated during a period of ACDUTRA from July 6, 1999, to September 2, 1999.  

Whether or not a disability was aggravated (increased in severity beyond natural progression) during a specified period of time is generally a medical question.  While the Board may comprehend the clinical data presented, it is not competent to draw inferences from the data (as the question presented is medical in nature and requires competent (medical opinion) evidence).  Accordingly, the Board sought a medical advisory opinion from the VHA.  In the response received in November 2016, the consulting endocrinologist did not provide a conclusive opinion but stated:  

"In order to make a firm judgment of whether the patient's diabetes was aggravated at this time, it is requested if the patient can furnish any records from doctors visited, old blood sugar logs, or HbA1c values that may help the patient's view about his diabetes becoming aggravated between 7/6/1999 to September 2, 1999.  If this extra information can be found or provided, that will really help to make a more informed decision on patient's case." 

In a January 2017 written argument, the Veteran's representative noted the VHA response, and asked that VA secure all pertinent records before returning the case to the July 2016 consultant (or other appropriate physician) for a conclusive medical advisory opinion. 

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of all private evaluations and treatment he received for diabetes in 1999 (including specifically any provider who might have records of blood sugar logs or HbA1c values) and to provide the authorizations necessary for VA to secure for the record complete clinical records of all such evaluations and treatment.  The AOJ should secure for the record complete outstanding (any not already associated with the record) clinical records from all provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.  If the Veteran does not respond to the request for identifying information and authorizations sought, or declines to provide necessary authorizations, the case should be further processed under 38 C.F.R. § 3.158(a).  

2.  After the development requested above is completed (and if any additional information or evidence regarding the status of the Veteran's diabetes during the period in question, i.e., from July 6 to September 2, 1999, is received), the AOJ should forward the record to an endocrinologist for an addendum medical advisory opinion.  The entire record (to include this remand and any records received pursuant to the development ordered above) must be reviewed by the consulting provider.  Based on a review of the record, the provider should offer an opinion that responds to the following:

Does the factual evidence of record show that the Veteran's type 2 diabetes at least as likely as not (a 50% probability or greater) increased in severity beyond natural progression during (or as a result of) his period of ACDUTRA from July 6, 1999, to September 2, 1999?

The opinion must include rationale.  If the opinion is to the effect that the diabetes increased in severity during the relevant period, but the increase was due to natural progression, the consulting provider should cite to supporting medical literature that describes the natural progression of type 2 diabetes.  

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 5).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

